David Lyle         Exhibit 10.5
January 15, 2016
Page 1



MAXWELL TECHNOLOGIES, INC.
3888 CALLE FORTUNADA
SAN DIEGO, CA 92123
January 15, 2016
David Lyle
3888 Calle Fortunada
San Diego, CA 92123


Dear David:
As you know, you and Maxwell Technologies, Inc. (the “Company”) entered into a
letter agreement on May 8, 2015 relating to the terms of your employment (the
“Letter Agreement”). The Company proposes to amend the Letter Agreement to make
your compensation arrangements more consistent with that being offered to other
Company executive officers. As a result, the Letter Agreement is hereby amended
as follows:
1.Section 7(b) of the Letter Agreement is amended and restated to read as
follows:
(b)    Termination Not in Connection With Change in Control. Subject to the
requirements set forth in Section 7(a) above, if you experience a Termination
Without Cause either more than thirty (30) days prior to a Change in Control or
more than twenty-four (24) months after a Change in Control, then you will be
entitled to the following:
2.    A new Section 7(b)(4) of the Letter Agreement is inserted to read as
follows:
4.    Current Year Bonus. The Company will pay an amount equal to your annual
incentive bonus based on actual achievement for, and pro-rated based on the
number of days that you are employed during, the year of your Separation. Such
bonus will be paid to the same extent and at the same time as similar bonuses
are paid to other executive officers of the Company.
3.    Section 7(c) of the Letter Agreement is amended and restated to read as
follows:
(c)    Termination in Connection With Change in Control. Subject to the
requirements set forth in Section 7(a) above, if you experience an Involuntary
Termination either within thirty (30) days prior to a Change in Control or
within twenty-four (24) months after a Change in Control, then you will be
entitled to the following:



--------------------------------------------------------------------------------

David Lyle         
January 15, 2016
Page 2



4.    Section 7(c)(1) of the Letter Agreement is amended and restated to read as
follows:
1.    Cash Severance. The Company will pay you a lump sum equal to one and
one-half times the sum of your Base Salary and your Target Bonus (at 100% of
target), at the rate in effect at the time of your Separation. Subject to the
Company’s having first received an effective Release pursuant to Section 7(a)
above, such payment will be made within sixty (60) days after your Separation;
however, if such sixty (60)-day period two calendar years, then the payment will
be made in the second calendar year. Your Base Salary and Target Bonus will be
paid at the rate in effect at the time of your Separation.
5.    A new Section 7(c)(4) of the Letter Agreement is inserted to read as
follows:
4.    Current Year Bonus. The Company will pay you a lump sum equal to your
Target Bonus (at 100% of target) in the year of your Separation, pro-rated based
on the number of days that you are employed during the year of your Separation.
Subject to the Company’s having first received an effective Release pursuant to
Section 7(a) above, such payment will be made within sixty (60) days after your
Separation; however, if such sixty (60)-day period spans two calendar years,
then the payment will be made in the second calendar year.
6.    The definition of “Change in Control” in Section 16 of the Letter
Agreement is amended and restated to read as follows:
“Change in Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; (b) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; or (c) the consummation of a merger or
consolidation of the Company with or into any other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or (d) a change in the composition of the Board over a period of
twelve (12) months such that individuals who are members of the Board at the
beginning of such twelve (12)-month period (the “Incumbent Board”) cease to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall be considered as
a member of the Incumbent Board. A transaction will not constitute a Change in
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction. A



--------------------------------------------------------------------------------

David Lyle         
January 15, 2016
Page 3



transaction shall not constitute a Change in Control unless such transaction
also qualifies as an event under Treas. Reg. §1.409A-3(i)(5)(v) (change in the
ownership of a corporation), Treas. Reg. §1.409A-3(i)(5)(vi) (change in the
effective control of a corporation), or Treas. Reg. §1.409A-3(i)(5)(vii) (change
in the ownership of a substantial portion of a corporation’s assets).
* * * * *
Except as expressly set forth above, the Letter Agreement remains in effect
without change.
You may indicate your agreement with this amendment to the Letter Agreement by
signing and dating the enclosed duplicate original of this agreement and
returning it to me. This amendment may be executed in two counterparts, each of
which will be deemed an original, but both of which together will constitute one
and the same instrument.
Maxwell Technologies, Inc.
/s/ Mark Rossi
By: Mark Rossi
Title: Chairman of the Board


I have read and accept this amendment:
_______/s/ David Lyle______________________________
Signature of David Lyle

